The instrument tendered for record is an assignment of a vendor's lien. The deed which forms the basis for the lien was executed in March, 1925, and duly recorded, and, presumably, the mortgage tax due thereon has been paid.
A vendor's lien is implied by law (Kyle v. Bellenger, 79 Ala. 516), and it is an equitable right to subject the land in equity to the payment of the purchase price (39 Cyc. pp. 1787, 1788). "After conveyance, the lien of the vendor is a mere equitable charge, without any estate in the lands, * * * a mere creation of equity." Sykes v. Betts, 87 Ala. 537, 6 So. 428; Hester v. Hunnicutt, 104 Ala. 282, 16 So. 162.
No question is raised as to whether or not this instrument is of such a character as comes within the influence of our recording statute (section 6887, Code 1923), as the demurrer only takes the point that it is such an instrument as requires the payment of the privilege tax for recordation, as provided by General Acts 1923, p. 318. We therefore confine the decision to this latter question.
The statute begins with the following language:
"No deed, bill of sale or other instrument of like character, which conveys any real or personal property within this state, or which conveys any interest in any such property, shall be received for record unless the following privilege or license tax shall have been paid upon such instrument before the same is offered for record."
This statute was in part construed in the recent case of State ex rel. Blue v. Stiles, Judge of Probate, 212 Ala. 468,102 So. 901, but the matter then decided is not here involved. We think, however, the language of the statute clearly indicates that for the imposition of this privilege tax the instrument offered for record must convey real or personal property or some interest therein. The vendor's lien here assigned is not an estate or interest in land, but a mere equitable charge, a right in equity to subject the land to the payment of the purchase price. It is in the nature of an assignment of a chose in action. By the provisions of section 6870, Code of 1923, choses in action are not included in the words "personal property" in that particular article of the Code.
We cannot agree, as suggested in one of the briefs of counsel for appellee, that the instrument here in question is a "bill of sale" within the meaning of the above cited statute. It is not a sale of an interest in property, real or personal, within the language of this act, but a mere transfer of a right to charge the real estate for the payment of the purchase price. We are persuaded this act is not to be construed as embracing an instrument of this character. The demurrer taking the point to the contrary should have been overruled.
Counsel for appellant appear to assume in their argument that the question here presented is the same as if there had been *Page 91 
a transfer of a real estate mortgage by the mortgagee. But we think that presents a different question, and one which will only be determined when reached in due course.
Let the judgment be reversed and the cause remanded.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.